Exhibit 10.06

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 21st day of December, 2004, among KMG America Corporation, a
Virginia corporation (“Parent”), Kanawha Insurance Company, a South Carolina
corporation (the “Company”) and Paul F. Kraemer (the “Executive”).

 

The Board of Directors of Parent (the “Parent Board”) and the Board of Directors
of the Company (the “Company Board” and, together with the Parent Board, the
“Boards”) recognize that the Executive will make a substantial contribution to
the growth and success of the Company.  The Boards desire to provide for the
employment of the Executive with the Company, and the Executive is willing to
commit himself to serve the Company, on the terms and conditions herein
provided.  The Executive’s employment with the Company is contingent on his
execution of this Employment Agreement.

 

In order to effect the foregoing, Parent, the Company and the Executive wish to
enter into an employment agreement on the terms and conditions set forth below. 
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY HEREBY AGREES
TO EMPLOY THE EXECUTIVE, AND THE EXECUTIVE HEREBY AGREES TO SERVE THE COMPANY,
ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


2.                                       TERM.  THE EMPLOYMENT OF THE EXECUTIVE
BY THE COMPANY AS PROVIDED IN SECTION 1 WILL COMMENCE EFFECTIVE DECEMBER 20,
2004, AND WILL END ON DECEMBER 31, 2007, UNLESS FURTHER EXTENDED OR SOONER
TERMINATED AS HEREINAFTER PROVIDED.  THE COMPANY SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO EXTEND OR RENEW THE TERM OF THIS AGREEMENT BY ONE YEAR BY
PROVIDING THE EXECUTIVE WITH WRITTEN NOTICE OF EXTENSION ON OR BEFORE
OCTOBER 31, 2005.  FOR PURPOSES OF THIS AGREEMENT, “TERM” SHALL MEAN THE ACTUAL
DURATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER, TAKING INTO ACCOUNT ANY EXTENSION
OF SUCH EMPLOYMENT OR TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 6.


 


3.                                       POSITION AND DUTIES.  THE EXECUTIVE
SHALL SERVE AS A SENIOR VICE PRESIDENT OF THE COMPANY, SHALL REPORT DIRECTLY TO
THE CHIEF EXECUTIVE OFFICER OF PARENT AND SHALL HAVE SUCH RESPONSIBILITIES,
DUTIES AND AUTHORITY AS MAY FROM TIME TO TIME BE ASSIGNED TO THE EXECUTIVE BY
THE CHIEF EXECUTIVE OFFICER OF PARENT, INCLUDING SERVING AS AN OFFICER OR
EMPLOYEE OF ANY AFFILIATE OF THE COMPANY THAT THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY OR THE PARENT CEO DEEMS APPROPRIATE.  THE EXECUTIVE SHALL DEVOTE
SUBSTANTIALLY ALL OF HIS WORKING TIME AND EFFORTS TO THE BUSINESS AND AFFAIRS OF
THE COMPANY; PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL PRECLUDE EXECUTIVE
FROM SERVING AS A DIRECTOR OR TRUSTEE IN ANY OTHER FIRM OR FROM PURSUING
PERSONAL REAL ESTATE INVESTMENTS AND OTHER PERSONAL INVESTMENTS, AS LONG AS SUCH
ACTIVITIES DO NOT INTERFERE WITH EXECUTIVE’S PERFORMANCE OF HIS DUTIES HEREUNDER
OR VIOLATE SECTION 8 OR 9 OF THIS AGREEMENT.


 


4.                                       PLACE OF PERFORMANCE.  IN CONNECTION
WITH THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY, THE EXECUTIVE SHALL BE BASED AT
THE EASTERN REGIONAL OFFICE OF THE COMPANY, LOCATED IN BOSTON, MASS., EXCEPT FOR
REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT
WITH PRESENT BUSINESS TRAVEL OBLIGATIONS.

 

--------------------------------------------------------------------------------


 


5.                                       COMPENSATION AND RELATED MATTERS.


 


(A)                                  BASE SALARY.  THE COMPANY SHALL PAY THE
EXECUTIVE A BASE SALARY ANNUALLY (THE “BASE SALARY”), WHICH SHALL BE PAYABLE IN
PERIODIC INSTALLMENTS ACCORDING TO THE COMPANY’S NORMAL PAYROLL PRACTICES.  THE
INITIAL BASE SALARY SHALL BE $350,000.  DURING THE TERM, THE PARENT BOARD OR THE
COMPENSATION COMMITTEE OF THE PARENT BOARD (THE “COMPENSATION COMMITTEE”) SHALL,
AFTER TAKING INTO ACCOUNT THE RECOMMENDATIONS OF THE CHIEF EXECUTIVE OFFICER OF
PARENT, REVIEW THE BASE SALARY AT LEAST ONCE A YEAR TO DETERMINE WHETHER THE
BASE SALARY SHOULD BE INCREASED EFFECTIVE THE FOLLOWING JANUARY 1.  THE AMOUNT
OF ANY INCREASE SHALL BE DETERMINED BEFORE MARCH 31 OF EACH YEAR AND SHALL BE
RETROACTIVE TO JANUARY 1.  THE BASE SALARY, INCLUDING ANY INCREASES, SHALL NOT
BE DECREASED DURING THE TERM.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “BASE
SALARY” SHALL MEAN THE AMOUNT ESTABLISHED AND ADJUSTED FROM TIME TO TIME
PURSUANT TO THIS SECTION 5(A).


 


(B)                                 SIGNING BONUS.  BY NO LATER THAN MARCH 31,
2005, THE COMPANY SHALL PAY THE EXECUTIVE A ONE-TIME CASH BONUS EQUAL TO 25% OF
THE EXECUTIVE’S BASE SALARY, SUBJECT TO CONTINUED EMPLOYMENT THROUGH THE DATE OF
PAYMENT.


 


(C)                                  ANNUAL CASH INCENTIVE AWARDS.  THE
EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S ANNUAL CASH
INCENTIVE BONUS PLAN ADOPTED BY THE COMPENSATION COMMITTEE FOR EACH FISCAL YEAR
DURING THE TERM OF THIS AGREEMENT (THE “BONUS PLAN”), SUBJECT TO THE TERMS AND
CONDITIONS OF THE BONUS PLAN.  IF THE EXECUTIVE, PARENT OR THE COMPANY, AS THE
CASE MAY BE, SATISFIES THE PERFORMANCE CRITERIA CONTAINED IN SUCH BONUS PLAN FOR
A FISCAL YEAR, HE SHALL RECEIVE AN ANNUAL CASH INCENTIVE BONUS (THE “INCENTIVE
BONUS”) IN AN AMOUNT DETERMINED BY THE COMPENSATION COMMITTEE AND SUBJECT TO
RATIFICATION BY THE PARENT BOARD, IF REQUIRED, BUT NOT TO EXCEED 100% OF THE
EXECUTIVE’S THEN CURRENT BASE SALARY.  IF THE EXECUTIVE, PARENT OR THE COMPANY,
AS THE CASE MAY BE, FAILS TO SATISFY THE PERFORMANCE CRITERIA CONTAINED IN SUCH
BONUS PLAN FOR A FISCAL YEAR, THE COMPENSATION COMMITTEE MAY DETERMINE WHETHER
ANY INCENTIVE BONUS SHALL BE PAYABLE TO EXECUTIVE FOR THAT YEAR, SUBJECT TO
RATIFICATION BY THE PARENT BOARD, IF REQUIRED.  BEGINNING JANUARY 1, 2005, THE
BONUS PLAN SHALL CONTAIN BOTH INDIVIDUAL AND GROUP GOALS ESTABLISHED BY THE
COMPENSATION COMMITTEE.  THE ANNUAL INCENTIVE BONUS SHALL BE PAID TO THE
EXECUTIVE NO LATER THAN THIRTY (30) DAYS AFTER THE DATE THE COMPENSATION
COMMITTEE DETERMINES WHETHER THE CRITERIA IN THE BONUS PLAN FOR SUCH FISCAL YEAR
WERE SATISFIED.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “INCENTIVE BONUS”
SHALL MEAN THE AMOUNT ESTABLISHED PURSUANT TO THIS SECTION 5(C).


 


(D)                                 STOCK BASED AWARDS.  PARENT AND THE COMPANY
HAVE ESTABLISHED THE 2004 STOCK INCENTIVE PLAN (“STOCK INCENTIVE PLAN”). 
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK INCENTIVE PLAN, THE EXECUTIVE
SHALL BE ELIGIBLE TO PARTICIPATE IN THE STOCK INCENTIVE PLAN, AND SHALL BE
ELIGIBLE TO RECEIVE ANNUAL STOCK OPTION AND/OR RESTRICTED STOCK AWARDS UNDER THE
STOCK INCENTIVE PLAN.  THE COMPENSATION COMMITTEE SHALL APPROVE ANY SUCH AWARDS
MADE TO THE EXECUTIVE PURSUANT TO THE STOCK INCENTIVE PLAN.


 


(I)                                     2004 STOCK INCENTIVE PLAN OPTION
GRANTS.  OPTION AWARDS UNDER THE STOCK INCENTIVE PLAN WILL HAVE AN EXERCISE
PRICE PER SHARE EQUAL TO THE CLOSING PRICE OF PARENT’S COMMON STOCK ON THE
TRADING DAY IMMEDIATELY PRECEDING THE DATE OF GRANT, WILL HAVE A TERM OF

 

2

--------------------------------------------------------------------------------


 


TEN (10) YEARS AND WILL VEST AND BECOME EXERCISABLE WITH RESPECT TO 1/4 OF THE
UNDERLYING SHARES OF PARENT COMMON STOCK ON THE FIRST, SECOND, THIRD AND FOURTH
ANNIVERSARIES, RESPECTIVELY, OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE
EXECUTIVE WILL BE 100% VESTED IN ALL OUTSTANDING OPTION AWARDS, INCLUDING THE
UNVESTED PORTION OF SUCH AWARDS, AND SHALL BE PERMITTED TO EXERCISE ALL VESTED
OPTION AWARDS ONLY DURING THE 90-DAY PERIOD FOLLOWING SUCH ACCELERATED VESTING,
UPON (I) ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR THE
PARENT BOARD OTHER THAN A TERMINATION FOR “CAUSE” PURSUANT TO SECTION 6(C) OR
ANY RESIGNATION BY THE EXECUTIVE WITHOUT “GOOD REASON” (AS DEFINED BELOW),
FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN THE STOCK INCENTIVE PLAN), (II) A
TERMINATION BY THE COMPANY WITHOUT CAUSE (AS DEFINED HEREIN), (III) A
TERMINATION BY THE EXECUTIVE FOR GOOD REASON (AS DEFINED HEREIN), (IV) THE
EXECUTIVE’S DEATH, OR (V) THE DISABILITY (AS DEFINED BELOW) OF THE EXECUTIVE,
AND THAT THE EXECUTIVE WILL FORFEIT ALL UNVESTED OPTIONS IF HE IS TERMINATED FOR
CAUSE OR HE TERMINATES HIS EMPLOYMENT HEREUNDER FOR OTHER THAN GOOD REASON. 
EFFECTIVE AS OF THE DATE HEREOF, PARENT SHALL GRANT THE EXECUTIVE INCENTIVE
OPTIONS TO PURCHASE 155,000 SHARES OF PARENT’S COMMON STOCK UNDER THE STOCK
INCENTIVE PLAN WITH AN EXERCISE PRICE EQUAL TO THE INITIAL PUBLIC OFFERING PRICE
PER SHARE OF PARENT’S COMMON STOCK, SUBJECT TO THE VESTING PROVISIONS DESCRIBED
ABOVE.


 


(II)                                  2004 STOCK INCENTIVE PLAN RESTRICTED STOCK
AWARDS.  THE STOCK INCENTIVE PLAN PROVIDES FOR THE ISSUANCE OF SHARES OF PARENT
COMMON STOCK AS RESTRICTED COMMON STOCK (“RESTRICTED STOCK GRANTS”) TO THE
EXTENT THAT SUCH SHARES OF COMMON STOCK ARE AVAILABLE THEREUNDER.  RESTRICTED
STOCK GRANTS AWARDED TO THE EXECUTIVE SHALL BE SUBJECT TO FORFEITURE
RESTRICTIONS THAT WILL TERMINATE WITH RESPECT TO 1/4 OF THE AWARDED SHARES ON
THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE DATE OF THE ISSUANCE;
PROVIDED, FURTHER, THAT THE EXECUTIVE WILL BE 100% VESTED AND ALL RESTRICTIONS
ON EACH OUTSTANDING RESTRICTED STOCK GRANT WILL LAPSE UPON (I) ANY TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR THE PARENT BOARD OTHER THAN A
TERMINATION FOR “CAUSE” PURSUANT TO SECTION 7(C), OR ANY RESIGNATION BY THE
EXECUTIVE WITH OR WITHOUT “GOOD REASON” (AS DEFINED BELOW), FOLLOWING A CHANGE
IN CONTROL (AS DEFINED IN THE STOCK INCENTIVE PLAN), (II) A TERMINATION BY THE
COMPANY WITHOUT CAUSE (AS DEFINED HEREIN), (III) A TERMINATION BY THE EXECUTIVE
FOR GOOD REASON (AS DEFINED HEREIN), (IV) THE EXECUTIVE’S DEATH, OR (V) THE
DISABILITY (AS DEFINED BELOW) OF THE EXECUTIVE AND THAT THE EXECUTIVE WILL
FORFEIT ALL SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE NOT
TERMINATED IF HE IS TERMINATED FOR CAUSE OR HE RESIGNS FOR OTHER THAN GOOD
REASON.  THE COMMON STOCK ISSUED AS RESTRICTED STOCK GRANTS WILL HAVE VOTING AND
DIVIDEND RIGHTS.


 


(E)                                  BENEFITS.


 


(I)                                     VACATION.  THE EXECUTIVE SHALL BE
ENTITLED TO FIVE (5) WEEKS OF PAID VACATION PER FULL CALENDAR YEAR. THE
EXECUTIVE SHALL BE ENTITLED TO CASH IN LIEU OF ANY UNUSED VACATION TIME.  THE
EXECUTIVE SHALL NOT BE ENTITLED TO CARRY OVER ANY UNUSED VACATION TIME FROM YEAR
TO YEAR.


 


(II)                                  SICK AND PERSONAL DAYS.  THE EXECUTIVE
SHALL BE ENTITLED TO SICK AND PERSONAL DAYS IN ACCORDANCE WITH THE POLICIES OF
THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


(III)                               EMPLOYEE BENEFITS.


 

(A)                              PARTICIPATION IN EMPLOYEE BENEFIT PLANS. 
SUBJECT TO THE TERMS OF ANY APPLICABLE PLANS, POLICIES OR PROGRAMS, THE
EXECUTIVE AND HIS SPOUSE AND ELIGIBLE DEPENDENTS, IF ANY, AND THEIR RESPECTIVE
DESIGNATED BENEFICIARIES WHERE APPLICABLE, WILL BE ELIGIBLE FOR AND ENTITLED TO
PARTICIPATE IN ANY COMPANY SPONSORED EMPLOYEE BENEFIT PLANS, INCLUDING BUT NOT
LIMITED TO BENEFITS SUCH AS GROUP HEALTH, DENTAL, ACCIDENT, DISABILITY
INSURANCE, GROUP LIFE INSURANCE, AND A 401(K) PLAN, AS SUCH BENEFITS MAY BE
OFFERED FROM TIME TO TIME, ON A BASIS NO LESS FAVORABLE THAN THAT APPLICABLE TO
OTHER EXECUTIVES OF THE COMPANY.  IN LIEU OF ELECTING TO PARTICIPATE IN ANY OF
THE COMPANY’S GROUP HEALTH, DENTAL, ACCIDENT, DISABILITY INSURANCE, GROUP LIFE
INSURANCE OR SIMILAR INSURANCE PLANS, THE EXECUTIVE SHALL HAVE THE RIGHT TO
CONTINUE TO PARTICIPATE IN ANY SUCH PLANS IN WHICH THE EXECUTIVE CURRENTLY
PARTICIPATES THROUGH EXISTING AGREEMENTS WITH FORMER EMPLOYERS AND TO DIRECT THE
COMPANY TO PAY, AND THE COMPANY SHALL PAY, THE PREMIUMS WITH RESPECT TO SUCH
PLANS.

 

(B)                                DISABILITY INSURANCE.  THE COMPANY WILL,
DURING THE TERM, MAINTAIN A RENEWABLE LONG-TERM DISABILITY PLAN THAT, SUBJECT TO
THE TERMS OF SUCH PLAN AND ANY APPLICABLE PLANS, POLICIES OR PROGRAMS, PROVIDES
FOR PAYMENT OF NOT LESS THAN 60% OF THE EXECUTIVE’S BASE SALARY.

 


(IV)                              DIRECTORS AND OFFICERS INSURANCE.  DURING THE
TERM AND FOR A PERIOD OF 24 MONTHS THEREAFTER, THE EXECUTIVE SHALL BE ENTITLED
TO DIRECTOR AND OFFICER INSURANCE COVERAGE FOR HIS ACTS AND OMISSIONS WHILE AN
OFFICER OF THE COMPANY ON A BASIS NO LESS FAVORABLE TO HIM THAN THE COVERAGE
PROVIDED TO CURRENT OFFICERS AND DIRECTORS OF THE COMPANY.


 


(V)                                 KEY MAN LIFE INSURANCE.  THE COMPANY MAY
PURCHASE ON THE LIFE OF THE EXECUTIVE UP TO $15.0 MILLION OF KEY MAN LIFE
INSURANCE WITH THE COMPANY AS THE BENEFICIARY OF THE DEATH BENEFIT.


 


(VI)                              EXPENSES, OFFICE AND SECRETARIAL SUPPORT.  THE
EXECUTIVE SHALL BE ENTITLED TO REIMBURSEMENT OF ALL REASONABLE EXPENSES, IN
ACCORDANCE WITH THE COMPANY’S POLICY AS IN EFFECT FROM TIME TO TIME AND ON A
BASIS NO LESS FAVORABLE THAN THAT APPLICABLE TO OTHER EXECUTIVES OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, TELEPHONE, REASONABLE TRAVEL AND REASONABLE
ENTERTAINMENT EXPENSES INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE BUSINESS
OF THE COMPANY, PROMPTLY UPON THE PRESENTATION BY THE EXECUTIVE OF APPROPRIATE
DOCUMENTATION.  THE EXECUTIVE SHALL BE ENTITLED TO APPROPRIATE OFFICE SPACE,
ADMINISTRATIVE SUPPORT, AND SUCH OTHER FACILITIES AND SERVICES AS ARE SUITABLE
TO THE EXECUTIVE’S POSITIONS AND ADEQUATE FOR THE PERFORMANCE OF THE EXECUTIVE’S
DUTIES.


 


(VII)                           REIMBURSEMENT OF CERTAIN PROFESSIONAL FEES AND
CLUB DUES.  DURING THE TERM, THE COMPANY SHALL REIMBURSE, AT THE REQUEST OF THE
EXECUTIVE, REASONABLE FEES FOR PROFESSIONAL ORGANIZATIONS REASONABLY RELATED TO
THE LIFE AND HEALTH INSURANCE BUSINESSES, SHALL REIMBURSE FINANCIAL ADVISORY
FEES OF $5,000 PER YEAR DURING THE TERM AND SHALL REIMBURSE DUES WITH RESPECT TO
CLUB MEMBERSHIPS IN THE AMOUNT OF $7,500 PER YEAR DURING THE TERM.

 

4

--------------------------------------------------------------------------------


 


6.                                       TERMINATION.  THE EXECUTIVE’S
EMPLOYMENT HEREUNDER MAY BE TERMINATED WITHOUT ANY BREACH OF THIS AGREEMENT ONLY
UNDER THE FOLLOWING CIRCUMSTANCES:


 


(A)                                  DEATH.  THE EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL TERMINATE UPON HIS DEATH.


 


(B)                                 DISABILITY.  IF, IN THE WRITTEN OPINION OF A
QUALIFIED PHYSICIAN REASONABLY AGREED TO BY THE COMPANY AND THE EXECUTIVE, THE
EXECUTIVE SHALL BECOME UNABLE TO PERFORM HIS DUTIES HEREUNDER DUE TO DISABILITY,
THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER.  AS USED IN THIS
AGREEMENT, THE TERM “DISABILITY” SHALL MEAN INABILITY OF THE EXECUTIVE, DUE TO
PHYSICAL OR MENTAL CONDITION, TO PERFORM THE ESSENTIAL FUNCTIONS OF THE
EXECUTIVE’S JOB, AFTER CONSIDERATION OF THE AVAILABILITY OF REASONABLE
ACCOMMODATIONS, FOR MORE THAN 180 TOTAL CALENDAR DAYS DURING ANY PERIOD OF 12
CONSECUTIVE MONTHS.


 


(C)                                  FOR CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, THE
COMPANY SHALL HAVE “CAUSE” TO TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER
UPON A DETERMINATION BY THE COMPANY THAT THE EXECUTIVE (I) HAS COMMITTED FRAUD
OR MISAPPROPRIATED, STOLEN OR EMBEZZLED FUNDS OR PROPERTY FROM THE COMPANY OR AN
AFFILIATE OF THE COMPANY OR SECURED OR ATTEMPTED TO SECURE PERSONALLY ANY PROFIT
IN CONNECTION WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF THE COMPANY OR ANY
AFFILIATE OF THE COMPANY, (II) HAS BEEN CONVICTED OF A FELONY IN A FINAL,
NON-APPEALABLE JUDGMENT, OR ENTERED A PLEA OF GUILTY OR “NOLO CONTENDRE” TO A
FELONY, WHICH IS LIKELY TO CAUSE MATERIAL HARM TO THE COMPANY’S (OR ANY
AFFILIATE OF THE COMPANY) BUSINESS, CUSTOMER OR SUPPLIER RELATIONS, FINANCIAL
CONDITION OR PROSPECTS, (III) HAS, NOTWITHSTANDING NOT LESS THAN 30 DAYS’ PRIOR
WRITTEN NOTICE FROM THE COMPANY, WILLFULLY FAILED TO PERFORM (OTHER THAN BY
REASON OF ILLNESS OR TEMPORARY DISABILITY ) HIS MATERIAL DUTIES HEREUNDER, (IV)
HAS KNOWINGLY VIOLATED OR BREACHED ANY LAW OR REGULATION TO THE MATERIAL
DETRIMENT OF THE COMPANY OR ANY AFFILIATES OF THE COMPANY OR ITS BUSINESS, OR
(V) HAS BREACHED ANY NON-COMPETITION, NON-DISCLOSURE OR NON-SOLICITATION
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY WHICH CAUSES OR IS REASONABLY LIKELY
TO CAUSE MATERIAL HARM TO THE COMPANY.  FOR PURPOSES OF THIS PROVISION, NO ACT
OR FAILURE TO ACT, ON THE PART OF THE EXECUTIVE, SHALL BE CONSIDERED “WILLFUL”
UNLESS IT IS DONE, OR OMITTED TO BE DONE, BY THE EXECUTIVE IN BAD FAITH OR
WITHOUT REASONABLE BELIEF THAT HIS ACTION OR OMISSION WAS IN THE BEST INTERESTS
OF THE COMPANY.


 


(D)                                 WITHOUT CAUSE.  THE COMPANY MAY AT ANY TIME
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE.


 


(E)                                  TERMINATION BY THE EXECUTIVE.


 


(I)                                     THE EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER (A) FOR GOOD REASON OR (B) AT ANY TIME AFTER THE DATE
HEREOF BY GIVING SIXTY (60) DAYS PRIOR NOTICE OF HIS INTENTION TO TERMINATE.


 


(II)                                  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN (A) A FAILURE BY PARENT OR THE COMPANY TO COMPLY WITH ANY
MATERIAL PROVISION OF THIS AGREEMENT (OTHER THAN THE COMPANY’S PAYMENT
OBLIGATIONS REFERRED TO IN CLAUSE (E) BELOW) WHICH HAS NOT BEEN CURED WITHIN
THIRTY (30) DAYS AFTER NOTICE OF SUCH NONCOMPLIANCE HAS BEEN GIVEN BY THE
EXECUTIVE TO THE COMPANY, (B) THE ASSIGNMENT TO THE EXECUTIVE OF ANY MATERIAL
DUTIES INCONSISTENT WITH THE

 

5

--------------------------------------------------------------------------------


 


EXECUTIVE’S POSITION WITH THE COMPANY OR A SUBSTANTIAL ADVERSE ALTERATION IN THE
NATURE OR STATUS OF THE EXECUTIVE’S RESPONSIBILITIES WITHOUT THE CONSENT OF THE
EXECUTIVE, (C) WITHOUT THE CONSENT OF THE EXECUTIVE, A MATERIAL REDUCTION IN
EMPLOYEE BENEFITS OTHER THAN A REDUCTION GENERALLY APPLICABLE TO SIMILARLY
SITUATED EXECUTIVES OF THE COMPANY, (D) WITHOUT THE CONSENT OF THE EXECUTIVE,
RELOCATION OF THE COMPANY’S PRINCIPAL PLACE OF BUSINESS OUTSIDE A FIFTY (50)
MILE RADIUS OF MINNEAPOLIS/ST. PAUL, MINNESOTA, OR (E) ANY FAILURE BY THE
COMPANY TO PAY THE EXECUTIVE BASE SALARY OR ANY INCENTIVE BONUS TO WHICH HE IS
ENTITLED UNDER THE BONUS PLAN OR HEREUNDER WHICH FAILURE HAS NOT BEEN CURED
WITHIN TEN (10) DAYS AFTER NOTICE OF SUCH NONCOMPLIANCE HAS BEEN GIVEN BY THE
EXECUTIVE TO THE COMPANY OR ANY FAILURE OF THE COMPENSATION COMMITTEE TO APPROVE
A BONUS PLAN FOR ANY FISCAL YEAR.


 


(F)                                    ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR BY THE EXECUTIVE (OTHER THAN TERMINATION PURSUANT
TO SUBSECTION (A) OR (B) OF THIS SECTION 6) SHALL BE COMMUNICATED BY WRITTEN
NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 13. 
FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE
WHICH SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED
UPON AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER
THE PROVISION SO INDICATED.


 


(G)                                 “DATE OF TERMINATION” SHALL MEAN (I) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH, THE DATE OF HIS DEATH, (II)
IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SUBSECTION (B) ABOVE,
THE DATE AS OF WHICH THE PHYSICIAN’S WRITTEN OPINION IS RECEIVED BY THE COMPANY,
(III) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SUBSECTION (C)
ABOVE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, AND (IV) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE DATE SIXTY (60)
DAYS FOLLOWING THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN.


 


7.                                       COMPENSATION UPON TERMINATION, DEATH OR
DURING DISABILITY.


 


(A)                                  DISABILITY.  DURING ANY PERIOD THAT THE
EXECUTIVE FAILS TO PERFORM HIS DUTIES HEREUNDER AS A RESULT OF HIS INCAPACITY
DUE TO A PHYSICAL OR MENTAL CONDITION (“DISABILITY PERIOD”), THE EXECUTIVE SHALL
CONTINUE TO RECEIVE HIS FULL BASE SALARY AT THE RATE THEN IN EFFECT FOR SUCH
DISABILITY PERIOD (AND SHALL NOT BE ELIGIBLE FOR PAYMENTS UNDER THE DISABILITY
PLANS, PROGRAMS AND POLICIES MAINTAINED BY THE COMPANY OR IN CONNECTION WITH
EMPLOYMENT BY THE COMPANY (“DISABILITY PLANS”)) UNTIL HIS EMPLOYMENT IS
TERMINATED PURSUANT TO SECTION 6(B) HEREOF, AND UPON SUCH TERMINATION, THE
EXECUTIVE SHALL, WITHIN TEN (10) DAYS OF SUCH TERMINATION, BE ENTITLED TO ALL
AMOUNTS TO WHICH THE EXECUTIVE IS ENTITLED PURSUANT TO THE DISABILITY PLANS. 
THE EXECUTIVE’S RIGHTS UNDER ANY LONG-TERM DISABILITY PLAN SHALL BE DETERMINED
IN ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN, BUT IN NO EVENT WILL THE COMPANY
MAINTAIN A LONG-TERM DISABILITY PLAN THAT PROVIDES FOR PAYMENT OF LESS THAN 60%
OF THE EXECUTIVE’S BASE SALARY.  IN ADDITION, UPON THE EXECUTIVE’S TERMINATION
IN ACCORDANCE WITH SECTION 6(B) HEREOF, ALL STOCK OPTIONS, RESTRICTED STOCK
GRANTS AWARDS AND ANY OTHER EQUITY AWARDS GRANTED BY PARENT TO THE EXECUTIVE
SHALL BECOME FULLY VESTED, UNRESTRICTED AND EXERCISABLE AS OF THE DATE OF
TERMINATION. ALL VESTED OPTIONS SHALL REMAIN EXERCISABLE BY THE EXECUTIVE OR HIS
AGENT UNTIL 90 DAYS AFTER THE DATE OF TERMINATION AND SHALL THEN EXPIRE AND NO
LONGER BE EXERCISABLE.

 

6

--------------------------------------------------------------------------------


 


(B)                                 DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY HIS DEATH PURSUANT TO SECTION 6(A) HEREOF, THE COMPANY SHALL
WITHIN TEN (10) DAYS FOLLOWING THE DATE OF THE EXECUTIVE’S DEATH, PAY TO THE
EXECUTIVE’S DESIGNATED BENEFICIARY(IES) ANY EARNED AND ACCRUED BUT UNPAID
INSTALLMENT OF BASE SALARY THROUGH THE DATE OF HIS DEATH, AN AMOUNT EQUAL TO THE
EXECUTIVE’S ANNUAL BASE SALARY FOR THE YEAR IN WHICH THE TERMINATION TOOK PLACE,
AND AN AMOUNT EQUAL TO THE EXECUTIVE’S TARGET BONUS FOR THE YEAR IN WHICH THE
TERMINATION TOOK PLACE, TOGETHER WITH ANY OTHER AMOUNTS TO WHICH THE EXECUTIVE
IS ENTITLED PURSUANT TO DEATH BENEFIT PLANS, PROGRAMS AND POLICIES.  IN
ADDITION, ALL STOCK OPTIONS, RESTRICTED STOCK AWARDS AND ANY OTHER EQUITY AWARDS
GRANTED BY PARENT TO THE EXECUTIVE SHALL BECOME FULLY VESTED, UNRESTRICTED AND
EXERCISABLE AS OF THE DATE OF TERMINATION. ALL VESTED OPTIONS SHALL REMAIN
EXERCISABLE BY THE EXECUTIVE’S ESTATE OR DESIGNATED BENEFICIARY(IES) UNTIL 90
DAYS AFTER THE DATE OF TERMINATION AND SHALL THEN EXPIRE AND NO LONGER BE
EXERCISABLE.


 


(C)                                  CAUSE OR OTHER THAN GOOD REASON.  IF THE
EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED BY THE COMPANY FOR CAUSE OR BY THE
EXECUTIVE FOR OTHER THAN GOOD REASON, THE COMPANY SHALL PAY THE EXECUTIVE HIS
FULL BASE SALARY THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT AT THE
TIME NOTICE OF TERMINATION IS GIVEN AND REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE AND CUSTOMARY EXPENSES INCURRED BY THE EXECUTIVE IN PERFORMING
SERVICES HEREUNDER PRIOR TO THE DATE OF TERMINATION IN ACCORDANCE WITH
SECTION 6(D), AND PARENT AND THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO
THE EXECUTIVE UNDER THIS AGREEMENT.


 


(D)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE
(OTHER THAN FOR DEATH OR DISABILITY) OR TERMINATION BY THE EXECUTIVE FOR GOOD
REASON.  IF THE COMPANY SHALL TERMINATE THE EXECUTIVE’S EMPLOYMENT OTHER THAN
FOR DEATH, DISABILITY PURSUANT TO SECTION 6(B) OR CAUSE, OR THE EXECUTIVE SHALL
TERMINATE HIS EMPLOYMENT FOR GOOD REASON, THEN:


 


(I)                                     THE COMPANY SHALL PAY THE EXECUTIVE ANY
EARNED AND ACCRUED BUT UNPAID INSTALLMENT OF BASE SALARY THROUGH THE DATE OF
TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN AND
ALL OTHER UNPAID AND PRO RATA AMOUNTS TO WHICH THE EXECUTIVE IS ENTITLED AS OF
THE DATE OF TERMINATION UNDER ANY COMPENSATION OR BONUS PLAN OR PROGRAM OF THE
COMPANY, INCLUDING WITHOUT LIMITATION, THE APPROVED ANNUAL BONUS PLAN FOR THE
YEAR IN WHICH THE DATE OF TERMINATION OCCURS AND ALL ACCRUED BUT UNUSED VACATION
TIME, SUCH PAYMENTS TO BE MADE IN A LUMP SUM ON OR BEFORE THE TENTH DAY
FOLLOWING THE DATE OF TERMINATION;


 


(II)                                  IN LIEU OF ANY FURTHER SALARY PAYMENTS TO
THE EXECUTIVE FOR PERIODS SUBSEQUENT TO THE DATE OF TERMINATION, THE COMPANY
SHALL PAY AS LIQUIDATED DAMAGES TO THE EXECUTIVE AN AMOUNT EQUAL TO THE PRODUCT
OF (A) THE SUM OF (1) THE EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE DATE OF
TERMINATION AND (2) THE AVERAGE ANNUAL BONUS THAT THE EXECUTIVE EARNED IN THE
MOST RECENT TWO FISCAL YEARS, AND (B) THE QUOTIENT OF THE NUMBER OF WHOLE MONTHS
REMAINING IN THE TERM OF THIS AGREEMENT AS OF THE DATE OF TERMINATION (SUCH
PERIOD IS SOMETIMES REFERRED TO HEREIN AS THE “SEVERANCE PERIOD”) DIVIDED BY
TWELVE (12); SUCH PAYMENT TO BE MADE IN A LUMP SUM ON OR BEFORE THE TENTH DAY
FOLLOWING THE DATE OF TERMINATION.  IN ADDITION, ALL STOCK OPTIONS, RESTRICTED
STOCK AWARDS AND ANY OTHER EQUITY AWARDS GRANTED BY PARENT TO THE EXECUTIVE
SHALL BECOME FULLY VESTED, UNRESTRICTED AND EXERCISABLE AS OF THE DATE OF
TERMINATION;

 

7

--------------------------------------------------------------------------------


 


(III)                               IN THE CASE OF A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE OR FOR DISABILITY, OR BY THE
EXECUTIVE FOR GOOD REASON, THE COMPANY SHALL PAY THE FULL COST FOR THE EXECUTIVE
TO PARTICIPATE IN THE HEALTH INSURANCE PLAN IN WHICH THE EXECUTIVE WAS ENROLLED
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION FOR A PERIOD OF EIGHTEEN (18)
MONTHS, PROVIDED THAT THE EXECUTIVE’S CONTINUED PARTICIPATION IS POSSIBLE UNDER
THE GENERAL TERMS AND PROVISIONS OF SUCH PLANS AND PROGRAMS.  IN THE EVENT THAT
THE EXECUTIVE’S PARTICIPATION IN ANY SUCH PLAN OR PROGRAM IS BARRED, THE COMPANY
SHALL ARRANGE TO PROVIDE THE EXECUTIVE WITH BENEFITS SUBSTANTIALLY SIMILAR TO
THOSE WHICH THE EXECUTIVE WOULD OTHERWISE HAVE BEEN ENTITLED TO RECEIVE UNDER
SUCH PLAN FROM WHICH HIS CONTINUED PARTICIPATION IS BARRED  IN THE EVENT THE
EXECUTIVE SECURES EMPLOYMENT DURING THE EIGHTEEN (18) MONTH PERIOD FOLLOWING THE
DATE OF TERMINATION WITH A NEW EMPLOYER THAT PROVIDES EQUAL OR BETTER HEALTH
INSURANCE BENEFITS AT NO ADDITIONAL COST TO THE EXECUTIVE, AND THE EXECUTIVE
ELECTS TO RECEIVE SUCH BENEFITS, THE COMPANY SHALL BE RELIEVED OF ITS
OBLIGATIONS UNDER THIS PARAGRAPH FOLLOWING THE DATE THE EXECUTIVE ELECTS TO
RECEIVE SUCH HEALTH INSURANCE BENEFITS FROM HIS NEW EMPLOYER; AND


 


(IV)                              THE OBLIGATIONS OF THE COMPANY TO MAKE ANY
PAYMENTS TO EXECUTIVE REQUIRED UNDER SECTION 7(D)(II) HEREOF SHALL BE
CONDITIONED ON THE EXECUTION AND DELIVERY BY THE EXECUTIVE OF A GENERAL RELEASE
OF CLAIMS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


8.                                       NONDISCLOSURE.  DURING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF TWENTY-FOUR (24) MONTHS
FOLLOWING THE DATE OF TERMINATION, THE EXECUTIVE SHALL HOLD IN A FIDUCIARY
CAPACITY FOR THE BENEFIT OF PARENT AND THE COMPANY ALL SECRET OR CONFIDENTIAL
INFORMATION, KNOWLEDGE OR DATA RELATING TO PARENT AND THE COMPANY OR ANY OF
THEIR AFFILIATED COMPANIES, AND THEIR RESPECTIVE BUSINESSES, WHICH SHALL HAVE
BEEN OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
OR ANY OF ITS AFFILIATED COMPANIES AND WHICH SHALL NOT BE OR BECOME PUBLIC
KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE
EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  AFTER TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY OR AS MAY OTHERWISE BE REQUIRED BY LAW OR LEGAL PROCESS,
COMMUNICATE OR DIVULGE ANY SUCH INFORMATION, KNOWLEDGE OR DATA TO ANYONE OTHER
THAN THE COMPANY AND THOSE DESIGNATED BY IT.  THE AGREEMENT MADE IN THIS
SECTION 8 SHALL BE IN ADDITION TO, AND NOT IN LIMITATION OR DEROGATION OF, ANY
OBLIGATIONS OTHERWISE IMPOSED BY LAW OR BY SEPARATE AGREEMENT UPON THE EXECUTIVE
IN RESPECT OF CONFIDENTIAL INFORMATION OF PARENT AND THE COMPANY.


 


9.                                       NON-COMPETITION AND NON-SOLICITATION. 
DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD THEREAFTER
EQUAL TO THE SEVERANCE PERIOD, THE EXECUTIVE SHALL NOT, FOR HIMSELF OR HERSELF
OR ON BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, PERSONS, COMPANY, FIRM,
PARTNERSHIP, CORPORATION, BUSINESS, GROUP OR OTHER ENTITY (EACH, A “PERSON”),
WORK IN THE PRINCIPAL LINE OF BUSINESS ENGAGED IN, OR PLANNED TO BE ENGAGED IN,
BY THE COMPANY AT THE DATE OF TERMINATION WITHIN ANY STATE WHERE THE COMPANY IS
DOING BUSINESS OR HAS PLANS FOR COMMENCING BUSINESS AS OF THE DATE OF
TERMINATION.  THE EXECUTIVE’S PASSIVE OWNERSHIP OF LESS THAN FIVE PERCENT (5%)
OF THE SECURITIES OF A PUBLIC COMPANY SHALL NOT BE TREATED AS AN ACTION IN
COMPETITION WITH THE COMPANY.

 

8

--------------------------------------------------------------------------------


 


(A)                                  EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES
THAT HIS EMPLOYMENT WITH THE COMPANY PLACES HIM IN A POSITION OF TRUST AND
CONFIDENCE WITH RESPECT TO THE BUSINESS OPERATIONS, CUSTOMERS, PROSPECTS AND
PERSONNEL OF THE COMPANY.  HE AGREES THAT, DUE TO HIS POSITION AND KNOWLEDGE,
HIS ENGAGING IN ANY BUSINESS THAT COMPETES IN THE PRINCIPAL LINE OF BUSINESS AS
THE COMPANY WILL CAUSE THE COMPANY SIGNIFICANT AND IRREPARABLE HARM.


 


(B)                                 IN CONSIDERATION OF THE COMPENSATION AND
BENEFITS EXTENDED TO HIM UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT, DURING THE
TERM OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND FOR A PERIOD THEREAFTER EQUAL
TO THE SEVERANCE PERIOD, THE EXECUTIVE SHALL NOT, FOR ANY REASON WHATSOEVER,
DIRECTLY OR INDIRECTLY, FOR HIMSELF OR HERSELF OR ON BEHALF OF OR IN CONJUNCTION
WITH ANY OTHER PERSON WITH WHOM THE EXECUTIVE WORKS OR IS AFFILIATED:


 


(I)                                     SOLICIT AND/OR HIRE ANY PERSON WHO IS ON
THE DATE OF TERMINATION, OR HAS BEEN WITHIN SIX (6) MONTHS PRIOR TO THE DATE OF
TERMINATION, AN EMPLOYEE OF THE COMPANY OR ITS AFFILIATES;


 


(II)                                  SOLICIT, INDUCE OR ATTEMPT TO INDUCE OR
HIRE ANY PERSON WHO IS, AT THE DATE OF TERMINATION, OR HAS BEEN WITHIN SIX (6)
MONTHS PRIOR TO THE DATE OF TERMINATION, AN ACTUAL CUSTOMER, CLIENT, BUSINESS
PARTNER, OR A PROSPECTIVE CUSTOMER, CLIENT, BUSINESS PARTNER OF THE COMPANY, FOR
THE PURPOSE OR WITH THE INTENT OF (A) INDUCING OR ATTEMPTING TO INDUCE SUCH
PERSON TO CEASE DOING BUSINESS WITH THE COMPANY OR ITS AFFILIATES, (B) ENTICING
OR ATTEMPTING TO ENTICE SUCH PERSON TO DO BUSINESS WITH EXECUTIVE OR ANY
AFFILIATE OF EXECUTIVE, OR (C) IN ANY WAY INTERFERING WITH THE RELATIONSHIP
BETWEEN SUCH PERSON AND THE COMPANY OR ITS AFFILIATES; OR


 


(III)                               SOLICIT, INDUCE OR ATTEMPT TO INDUCE ANY
PERSON WHO IS OR THAT IS, AT THE TIME OF THE DATE OF TERMINATION, OR HAS BEEN
WITHIN SIX (6) MONTHS PRIOR TO THE DATE OF TERMINATION, A SUPPLIER, LICENSEE OR
CONSULTANT OF, OR PROVIDER OF GOODS OR SERVICES TO THE COMPANY OR ITS
AFFILIATES, FOR THE PURPOSE OR WITH THE INTENT OF (A) INDUCING OR ATTEMPTING TO
INDUCE SUCH PERSON TO CEASE DOING BUSINESS WITH THE COMPANY OR ITS AFFILIATES OR
(B) IN ANY WAY INTERFERING WITH THE RELATIONSHIP BETWEEN SUCH PERSON AND THE
COMPANY OR ITS AFFILIATES.


 


(C)                                  IN THE EVENT THE SEVERANCE PERIOD IS LESS
THAN 12 MONTHS, OR IN THE EVENT THERE IS NO SEVERANCE PERIOD, THE COMPANY SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO EXTEND THE PERIOD OF TIME DURING
WHICH THE RESTRICTIVE COVENANTS SET FORTH IN CLAUSES (A) AND (B) ABOVE SHALL
REMAIN IN EFFECT FOR UP TO 24 ADDITIONAL MONTHS FOLLOWING THE SEVERANCE PERIOD
OR THE DATE OF TERMINATION, AS THE CASE MAY BE, SUBJECT TO PAYING CONSIDERATION
TO THE EXECUTIVE FOR SUCH EXTENDED PERIOD IN CASH IN AN AMOUNT EQUAL TO THE
EXECUTIVE’S BASE SALARY IN EFFECT ON THE DATE OF TERMINATION, PAYABLE MONTHLY IN
ARREARS.  THE COMPANY SHALL PROVIDE WRITTEN NOTICE TO THE EXECUTIVE AT LEAST 60
DAYS PRIOR TO THE SECOND ANNIVERSARY OF THE DATE OF TERMINATION OF THE COMPANY’S
ELECTION TO EXTEND THE RESTRICTIVE COVENANTS AS PROVIDED HEREIN.


 


(D)                                 BECAUSE OF THE DIFFICULTY OF MEASURING
ECONOMIC LOSSES TO THE COMPANY AS A RESULT OF A BREACH OF THE FOREGOING
COVENANTS, AND BECAUSE OF THE IMMEDIATE AND IRREPARABLE DAMAGE THAT COULD BE
CAUSED TO THE COMPANY FOR WHICH IT WOULD HAVE NO OTHER ADEQUATE REMEDY,
EXECUTIVE AGREES THAT THE FOREGOING COVENANTS IN THIS SECTION 9, IN ADDITION TO
AND NOT IN LIMITATION OF ANY OTHER RIGHTS, REMEDIES OR DAMAGES AVAILABLE TO THE
COMPANY AT LAW, IN EQUITY OR

 

9

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT, SHALL BE ENFORCED BY THE COMPANY IN THE EVENT OF THE
BREACH OR THREATENED BREACH BY EXECUTIVE, BY INJUNCTIONS AND/OR RESTRAINING
ORDERS.


 


(E)                                  IT IS AGREED BY THE PARTIES THAT THE
COVENANTS CONTAINED IN THIS SECTION 9 IMPOSE A FAIR AND REASONABLE RESTRAINT ON
EXECUTIVE IN LIGHT OF THE ACTIVITIES AND BUSINESS OF THE COMPANY ON THE DATE OF
THE EXECUTION OF THIS AGREEMENT AND THE CURRENT PLANS OF THE COMPANY; BUT IT IS
ALSO THE INTENT OF THE COMPANY AND EXECUTIVE THAT SUCH COVENANTS BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE CHANGING ACTIVITIES, BUSINESS AND LOCATIONS
OF THE COMPANY AND ITS AFFILIATES THROUGHOUT THE TERM OF THESE COVENANTS. 
EXECUTIVE ALSO ACKNOWLEDGES THAT THIS RESTRAINT WILL NOT PREVENT HIM FROM
EARNING A LIVING IN HIS CHOSEN FIELD OF WORK.


 


(F)                                    THE COVENANTS IN THIS SECTION 9 ARE
SEVERABLE AND SEPARATE, AND THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT SHALL
NOT AFFECT THE PROVISIONS OF ANY OTHER COVENANT.  MOREOVER, IN THE EVENT ANY
COURT OF COMPETENT JURISDICTION SHALL DETERMINE THAT THE SCOPE, TIME OR
TERRITORIAL RESTRICTIONS SET FORTH HEREIN ARE UNREASONABLE, THEN IT IS THE
INTENTION OF THE PARTIES THAT SUCH RESTRICTIONS BE ENFORCED TO THE FULLEST
EXTENT THAT SUCH COURT DEEMS REASONABLE, AND THE AGREEMENT SHALL THEREBY BE
REFORMED TO REFLECT THE SAME.


 


(G)                                 ALL OF THE COVENANTS IN THIS SECTION 9 SHALL
BE CONSTRUED AS AN AGREEMENT INDEPENDENT OF ANY OTHER PROVISION IN THIS
AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EXECUTIVE
AGAINST THE COMPANY WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE SHALL NOT
CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF SUCH COVENANTS.  IT IS
SPECIFICALLY AGREED THAT THE DURATION OF THE PERIOD DURING WHICH THE AGREEMENTS
AND COVENANTS OF EXECUTIVE MADE IN THIS SECTION 9 SHALL BE EFFECTIVE SHALL BE
COMPUTED BY EXCLUDING FROM SUCH COMPUTATION ANY TIME DURING WHICH EXECUTIVE IS
IN VIOLATION OF ANY PROVISION OF THIS SECTION 9.


 


(H)                                 NOTWITHSTANDING ANY OF THE FOREGOING, IF ANY
APPLICABLE LAW, JUDICIAL RULING OR ORDER SHALL REDUCE THE TIME PERIOD DURING
WHICH EXECUTIVE SHALL BE PROHIBITED FROM ENGAGING IN ANY COMPETITIVE ACTIVITY
DESCRIBED IN SECTION 9 HEREOF, THE PERIOD OF TIME FOR WHICH EXECUTIVE SHALL BE
PROHIBITED PURSUANT TO SECTION 9 HEREOF SHALL BE THE MAXIMUM TIME PERMITTED BY
LAW.


 


10.                                 SUCCESSORS; BINDING AGREEMENT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.  THIS AGREEMENT MAY NOT BE ASSIGNED, NOR MAY
PERFORMANCE OF ANY DUTY HEREUNDER BE DELEGATED, BY EITHER PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER, THE COMPANY MAY ASSIGN
THIS AGREEMENT TO ANY SUCCESSOR TO ITS BUSINESS, INCLUDING BUT NOT LIMITED TO IN
CONNECTION WITH ANY SUBSEQUENT MERGER, CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF THE COMPANY OR SIMILAR TRANSACTION
INVOLVING THE COMPANY OR A SUCCESSOR CORPORATION.


 


11.                                 ADDITIONAL PAYMENTS BY THE COMPANY.


 


(A)                                  IF IT IS DETERMINED (AS HEREAFTER PROVIDED)
THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF THE
EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO
THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER
AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION
ANY OPTION, SHARE APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR
TERMINATION OF ANY RESTRICTION ON OR THE

 

10

--------------------------------------------------------------------------------


 


VESTING OR EXERCISABILITY OF ANY OF THE FOREGOING (A “PAYMENT”), WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (OR ANY SUCCESSOR
PROVISION THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY
INTEREST OR PENALTIES WITH RESPECT TO SUCH EXCISE TAX (SUCH TAX OR TAXES,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THEN EXECUTIVE WILL BE ENTITLED TO RECEIVE AN
ADDITIONAL PAYMENT OR PAYMENTS (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT,
AFTER PAYMENT BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX, IMPOSED UPON THE
GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO
THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


 


(B)                                 ALL DETERMINATIONS REQUIRED TO BE MADE UNDER
THIS SECTION 11, INCLUDING WHETHER AN EXCISE TAX IS PAYABLE BY EXECUTIVE AND THE
AMOUNT OF SUCH EXCISE TAX AND WHETHER A GROSS-UP PAYMENT IS REQUIRED AND THE
AMOUNT OF SUCH GROSS-UP PAYMENT, WILL BE MADE BY THE COMPANY’S THEN CURRENT
OUTSIDE AUDITORS; PROVIDED THAT IF THAT FIRM IS UNWILLING OR UNABLE TO PROVIDE
SUCH SERVICES, ANOTHER ACCOUNTING FIRM MAY BE SELECTED BY THE COMPANY (SUCH
ACCOUNTING FIRM THE “ACCOUNTING FIRM”).  THE COMPANY WILL DIRECT THE ACCOUNTING
FIRM TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH
THE COMPANY AND EXECUTIVE WITHIN 30 CALENDAR DAYS AFTER THE DATE OF THE CHANGE
IN CONTROL OR THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, IF APPLICABLE,
AND ANY OTHER SUCH TIME OR TIMES AS MAY BE REQUESTED BY THE COMPANY OR
EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE TAX IS PAYABLE BY
EXECUTIVE, THE COMPANY WILL PAY THE REQUIRED GROSS-UP PAYMENT TO EXECUTIVE NO
LATER THAN FIVE CALENDAR DAYS PRIOR TO THE DUE DATE FOR EXECUTIVE’S INCOME TAX
RETURN ON WHICH THE EXCISE TAX IS INCLUDED.  IF THE ACCOUNTING FIRM DETERMINES
THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT WILL, AT THE SAME TIME AS IT
MAKES SUCH DETERMINATION, FURNISH EXECUTIVE WITH AN OPINION THAT HE HAS
SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON HIS FEDERAL, STATE, LOCAL
INCOME OR OTHER TAX RETURN.  ANY DETERMINATION BY THE ACCOUNTING FIRM AS TO THE
AMOUNT OF THE GROSS-UP PAYMENT WILL BE BINDING UPON THE COMPANY AND EXECUTIVE. 
AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE
(OR ANY SUCCESSOR PROVISION THERETO) AND THE POSSIBILITY OF SIMILAR UNCERTAINTY
REGARDING APPLICABLE STATE OR LOCAL TAX LAW AT THE TIME OF ANY DETERMINATION BY
THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL
NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”),
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT
THAT THE COMPANY EXHAUSTS OR FAILS TO PURSUE ITS REMEDIES PURSUANT TO
SECTION 11(F) HEREOF AND EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF
ANY EXCISE TAX, EXECUTIVE SHALL SO NOTIFY THE COMPANY, WHICH WILL DIRECT THE
ACCOUNTING FIRM TO DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED
AND TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH THE
COMPANY AND EXECUTIVE AS PROMPTLY AS POSSIBLE.  ANY SUCH UNDERPAYMENT WILL BE
PROMPTLY PAID BY THE COMPANY TO, OR FOR THE BENEFIT OF, EXECUTIVE WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT OF SUCH DETERMINATION AND CALCULATIONS.


 


(C)                                  THE COMPANY AND EXECUTIVE WILL EACH PROVIDE
THE ACCOUNTING FIRM ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN
THE POSSESSION OF THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, REASONABLY
REQUESTED BY THE ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING
FIRM IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATION
CONTEMPLATED BY SECTION 11(B) HEREOF.

 

11

--------------------------------------------------------------------------------


 


(D)                                 THE FEDERAL, STATE AND LOCAL INCOME OR OTHER
TAX RETURNS FILED BY EXECUTIVE WILL BE PREPARED AND FILED ON A CONSISTENT BASIS
WITH THE DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX
PAYABLE BY EXECUTIVE.  TO THE EXTENT THE EXCISE TAX HAS NOT BEEN PREVIOUSLY
WITHHELD FROM AMOUNTS PAID TO THE EXECUTIVE, EXECUTIVE WILL MAKE PROPER PAYMENT
OF THE AMOUNT OF ANY EXCISE TAX, AND AT THE REQUEST OF THE COMPANY, PROVIDE TO
THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF HIS FEDERAL INCOME
TAX RETURN AS FILED WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING STATE
AND LOCAL TAX RETURNS, IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING
AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY REQUESTED BY THE COMPANY,
EVIDENCING SUCH PAYMENT.  IF PRIOR TO THE FILING OF EXECUTIVE’S FEDERAL INCOME
TAX RETURN, OR CORRESPONDING STATE OR LOCAL TAX RETURN, IF RELEVANT, THE
ACCOUNTING FIRM DETERMINES THAT THE AMOUNT OF THE GROSS-UP PAYMENT SHOULD BE
REDUCED, EXECUTIVE WILL WITHIN FIVE BUSINESS DAYS PAY TO THE COMPANY THE AMOUNT
OF SUCH REDUCTION.


 


(E)                                  THE FEES AND EXPENSES OF THE ACCOUNTING
FIRM FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS
CONTEMPLATED BY SECTIONS 11(B) AND 11(D) HEREOF WILL BE BORNE BY THE COMPANY. 
IF SUCH FEES AND EXPENSES ARE INITIALLY ADVANCED BY EXECUTIVE, THE COMPANY WILL
REIMBURSE EXECUTIVE THE FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT FROM EXECUTIVE OF A STATEMENT THEREFORE AND
REASONABLE EVIDENCE OF HIS PAYMENT THEREOF.


 


(F)                                    EXECUTIVE WILL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
WILL BE GIVEN AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN TEN (10) BUSINESS
DAYS AFTER EXECUTIVE ACTUALLY RECEIVES NOTICE OF SUCH CLAIM AND EXECUTIVE WILL
FURTHER APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH
SUCH CLAIM IS REQUESTED TO BE PAID (IN EACH CASE, TO THE EXTENT KNOWN BY
EXECUTIVE).  EXECUTIVE WILL NOT PAY SUCH CLAIM PRIOR TO THE EARLIER OF (X) THE
EXPIRATION OF THE 30-CALENDAR-DAY PERIOD FOLLOWING THE DATE ON WHICH HE GIVES
SUCH NOTICE TO THE COMPANY AND (Y) THE DATE THAT ANY PAYMENT OF AMOUNT WITH
RESPECT TO SUCH CLAIM IS DUE.  IF THE COMPANY NOTIFIES EXECUTIVE IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM,
EXECUTIVE WILL:


 


(I)                                     PROVIDE THE COMPANY WITH ANY WRITTEN
RECORDS OR DOCUMENTS IN HIS POSSESSION RELATING TO SUCH CLAIM REASONABLY
REQUESTED BY THE COMPANY;


 


(II)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY REASONABLY REQUESTS IN WRITING FROM TIME TO
TIME, INCLUDING WITHOUT LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT
TO SUCH CLAIM BY AN ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND
REASONABLY SELECTED BY THE COMPANY;


 


(III)                               COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM; AND


 


(IV)                              PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY WILL
BEAR AND PAY DIRECTLY ALL COSTS AND EXPENSES (INCLUDING INTEREST AND PENALTIES)
INCURRED IN CONNECTION WITH SUCH CONTEST AND WILL INDEMNIFY AND HOLD HARMLESS
EXECUTIVE, ON AN AFTER-TAX BASIS, FOR AND AGAINST ANY EXCISE TAX OR INCOME TAX,

 

12

--------------------------------------------------------------------------------


 


INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO, IMPOSED AS A RESULT OF
SUCH REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT LIMITING THE
FOREGOING PROVISIONS OF THIS SECTION 11(F), THE COMPANY WILL CONTROL ALL
PROCEEDINGS TAKEN IN CONNECTION WITH THE CONTEST OF ANY CLAIM CONTEMPLATED BY
THIS SECTION 11(F) AND, AT ITS SOLE OPTION, MAY PURSUE OR FOREGO ANY AND ALL
ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE TAXING
AUTHORITY IN RESPECT OF SUCH CLAIM (PROVIDED THAT EXECUTIVE MAY PARTICIPATE
THEREIN AT HIS OWN COST AND EXPENSE) AND MAY, AT ITS OPTION, EITHER DIRECT
EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR CONTEST THE CLAIM IN
ANY PERMISSIBLE MANNER, AND EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST TO A
DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL
JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY WILL DETERMINE;
PROVIDED, HOWEVER, THAT IF THE COMPANY DIRECTS EXECUTIVE TO PAY THE TAX CLAIMED
AND SUE FOR A REFUND, THE COMPANY WILL ADVANCE THE AMOUNT OF SUCH PAYMENT TO
EXECUTIVE ON AN INTEREST-FREE BASIS AND WILL INDEMNIFY AND HOLD EXECUTIVE
HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME TAX, INCLUDING
INTEREST OR PENALTIES WITH RESPECT THERETO, IMPOSED WITH RESPECT TO SUCH
ADVANCE; AND PROVIDED FURTHER, HOWEVER, THAT ANY EXTENSION OF THE STATUTE OF
LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF EXECUTIVE WITH
RESPECT TO WHICH THE CONTESTED AMOUNT IS CLAIMED TO BE DUE IS LIMITED SOLELY TO
SUCH CONTESTED AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF ANY SUCH CONTESTED
CLAIM WILL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD
BE PAYABLE HEREUNDER AND EXECUTIVE WILL BE ENTITLED TO SETTLE OR CONTEST, AS THE
CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER
TAXING AUTHORITY.


 


(G)                                 IF, AFTER THE RECEIPT BY EXECUTIVE OF AN
AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 11(F) HEREOF, EXECUTIVE
RECEIVES ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE WILL (SUBJECT TO THE
COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 11(F)) HEREOF) PROMPTLY PAY
TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER ANY TAXES APPLICABLE THERETO). IF, AFTER THE RECEIPT BY
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 11(F) HEREOF,
A DETERMINATION IS MADE THAT EXECUTIVE WILL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DENIAL OR REFUND PRIOR TO THE EXPIRATION OF 30
CALENDAR DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE WILL BE FORGIVEN AND
WILL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO
THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID PURSUANT
TO THIS SECTION 11. IF, AFTER THE RECEIPT BY EXECUTIVE OF A GROSS-UP PAYMENT BUT
BEFORE THE PAYMENT BY EXECUTIVE OF THE EXCISE TAX, IT IS DETERMINED BY THE
ACCOUNTING FIRM THAT THE EXCISE TAX PAYABLE BY EXECUTIVE IS LESS THAN THE AMOUNT
ORIGINALLY COMPUTED BY THE ACCOUNTING FIRM AND CONSEQUENTLY THAT THE AMOUNT OF
THE GROSS-UP PAYMENT IS LARGER THAN THAT REQUIRED BY THIS SECTION 11, EXECUTIVE
SHALL PROMPTLY REFUND TO THE COMPANY THE AMOUNT BY WHICH THE GROSS-UP PAYMENT
INITIALLY MADE TO EXECUTIVE EXCEEDS THE GROSS-UP PAYMENT REQUIRED UNDER THIS
SECTION 11.


 


12.                                 CONTINUED PERFORMANCE.  PROVISIONS OF THIS
AGREEMENT SHALL SURVIVE ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER IF
SO PROVIDED HEREIN OR IF NECESSARY OR DESIRABLE FULLY TO ACCOMPLISH THE PURPOSES
OF SUCH PROVISIONS, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS OF THE
EXECUTIVE UNDER THE TERMS AND CONDITIONS OF SECTIONS 8 AND 9.  ANY OBLIGATION OF
THE COMPANY TO MAKE PAYMENTS TO OR ON BEHALF OF THE EXECUTIVE UNDER SECTION 7 IS
EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S CONTINUED PERFORMANCE OF THE
EXECUTIVE’S OBLIGATIONS UNDER SECTIONS 8 AND 9 FOR THE TIME PERIODS STATED IN
SECTIONS 8 AND 9.  THE EXECUTIVE RECOGNIZES THAT, EXCEPT TO THE EXTENT,

 

13

--------------------------------------------------------------------------------


 


IF ANY, PROVIDED IN SECTION 7, THE EXECUTIVE WILL EARN NO COMPENSATION FROM THE
COMPANY AFTER THE DATE OF TERMINATION.


 


13.                                 NOTICES.  FOR THE PURPOSES OF THIS
AGREEMENT, NOTICES, DEMANDS AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
DELIVERED OR (UNLESS OTHERWISE SPECIFIED) MAILED BY UNITED STATES CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS
FOLLOWS:


 

 

If to the Executive:

 

 

 

 

 

Paul F. Kraemer

 

 

26 Twin Pond Lane

 

 

Sudbury, MA 01776

 

 

FAX: (      )

 

 

 

 

If to the Company:

 

 

 

 

 

KANAWHA INSURANCE COMPANY

 

 

c/o KMG AMERICA CORPORATION

 

 

6306 Maple Ridge

 

 

Excelsior, Minnesota 55331

 

 

Attention: Chief Executive Officer

 

 

FAX: (952) 474-8676

 

 

 

 

 

with a copy to:

 

 

 

 

 

Hunton & Williams LLP

 

 

Riverfront Plaza, East Tower

 

 

951 E. Byrd Street

 

 

Richmond, Virginia 23219

 

 

Attention: Daniel M. LeBey, Esq.

 

 

FAX: (804) 788-8218

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


14.                                 MISCELLANEOUS.  NO PROVISIONS OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION
OR DISCHARGE IS AGREED TO IN WRITING SIGNED BY THE EXECUTIVE AND SUCH OFFICER OF
THE COMPANY AS MAY BE SPECIFICALLY DESIGNATED BY THE BOARD.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH
EXPRESSLY IN THIS AGREEMENT.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL

 

14

--------------------------------------------------------------------------------


 


BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES.


 


(A)                                  VALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL DEEMED TO BE IN AN
ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(C)                                  DISPUTES.  ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL, AT THE EXECUTIVE’S
SOLE DISCRETION, BE SETTLED EXCLUSIVELY BY SUCH JUDICIAL REMEDIES AS THE
EXECUTIVE MAY SEEK TO PURSUE OR BY ARBITRATION CONDUCTED BEFORE A PANEL OF THREE
ARBITRATORS IN MINNEAPOLIS, MINNESOTA IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL BE ENTITLED TO SEEK A RESTRAINING ORDER OR INJUNCTION IN ANY COURT
OF COMPETENT JURISDICTION WITH RESPECT TO ANY VIOLATION OR THREATENED VIOLATION
OF THE PROVISIONS OF SECTIONS 8 OR 9 OF THIS AGREEMENT AND THE EXECUTIVE HEREBY
CONSENTS THAT SUCH RESTRAINING ORDER OR INJUNCTION MAY BE GRANTED WITHOUT THE
NECESSITY OF THE COMPANY’S POSTING ANY BOND.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.  THE EXPENSES OF
ARBITRATION SHALL BE BORNE BY THE COMPANY.


 


(D)                                 INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS TO THE MAXIMUM EXTENT PERMITTED BY THE
LAWS OF THE COMMONWEALTH OF VIRGINIA (AND THE LAW OF ANY OTHER APPROPRIATE
JURISDICTION AFTER ANY REINCORPORATION OF THE COMPANY) AGAINST JUDGMENTS, FINES,
AMOUNTS PAID IN SETTLEMENT AND REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES
INCURRED BY EXECUTIVE, IN CONNECTION WITH THE DEFENSE OF, OR AS A RESULT OF ANY
ACTION OR PROCEEDING (OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) IN WHICH
EXECUTIVE IS MADE OR IS THREATENED TO BE MADE A PARTY BY REASON OF THE FACT THAT
HE IS OR WAS AN OFFICER OR TRUSTEE OF THE COMPANY, REGARDLESS OF WHETHER SUCH
ACTION OR PROCEEDING IS ONE BROUGHT BY OR IN THE RIGHT OF THE COMPANY TO PROCURE
A JUDGMENT IN ITS FAVOR (OR OTHER THAN BY OR IN THE RIGHT OF THE COMPANY);
PROVIDED, HOWEVER, THAT THIS INDEMNIFICATION PROVISION SHALL NOT APPLY TO ANY
ACTION OR PROCEEDING RELATING TO A DISPUTE BETWEEN THE COMPANY AND THE EXECUTIVE
BASED ON ANY ALLEGED BREACH OR VIOLATION OF THIS AGREEMENT.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT SETS
FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES,
COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO;
AND ANY PRIOR AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN.


 

[SIGNATURES ON NEXT PAGE]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

KMG AMERICA CORPORATION

 

 

 

 

 

By:

/s/   Kenneth U. Kuk

 

 

Name: Kenneth U. Kuk

 

Title: Chairman, President & Chief Executive Officer

 

 

 

 

 

KANAWHA INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Kenneth U. Kuk

 

 

Name: Kenneth U. Kuk

 

Title: Chairman

 

 

 

 

 

PAUL F. KRAEMER

 

 

 

 

 

 /s/ Paul F. Kraemer

 

 

16

--------------------------------------------------------------------------------